      Case 1:19-cr-00256-SHS Document 29 Filed 05/08/20 Page 1 of 2




                                                     May 8, 2020
VIA ECF and VIA E-MAIL

The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States of America v. Anthony Young
       19 Cr. 256 (SHS)

Dear Judge Stein:

       I was appointed counsel for Mr. Young pursuant to the Criminal Justice Act (CJA).
I am writing to respectfully request an adjournment of sentencing in this matter until late
September 2020. As noted in our prior request for an adjournment, the Bureau of Prisons
has suspended legal visitation nationwide and MCC, where Mr. Young is housed, remains
closed at this time. Mr. Young’s sentencing was scheduled for May 26, 2020 and defense
submissions were scheduled to be submitted by May 12, 2020. After the Court granted the
previous request for an adjournment, Mr. Young was quarantined because members of his
unit exhibited symptoms of coronavirus. Mr. Young and I were not able to communicate
for approximately a month. Between the date of our last letter motion and Mr. Young’s
quarantine, I was only able to communicate with him by e-mail for approximately one
week. Mr. Young’s quarantine was terminated during the last week of April, 2020. Since
being released from quarantine, Mr. Young and I have only been allowed to speak on two
occasions for approximately thirty minutes.

        The defense is grateful for the efforts of the Federal Defender and BOP to arrange
telephone calls with Mr. Young. However, the large amount of sentencing material
requires additional time to review with Mr. Young. In addition, Mr. Young reported to me
on May 7, 2020, that all of his defense materials were destroyed during a search of MCC
in February 2020. The absence of those materials makes it difficult for Mr. Young to
appreciate the issues raised in the Presentence Report. Mr. Young also claims that he has
additional material in his possession that he would like me to submit to the Court as
mitigation. However, he has not had access to his counselor in order to obtain copies of
         Case 1:19-cr-00256-SHS Document 29 Filed 05/08/20 Page 2 of 2



these documents and mail them to my office. Indeed, Mr. Young has specifically requested that I
make this request for an adjournment.

        Due to the Orders promulgated by Chief Judge Colleen McMahon and the standard set
forth by the Supreme Court for preserving Mr. Young’s right to counsel under the Sixth
Amendment in McCoy v. Louisiana, ___U.S. ___, 138 S.Ct. 1500 (2018), the defense respectfully
requests that the Court adjourn sentencing in this matter until a date in late September 2020 and
extend the date for the defendant’s sentencing submission until early September 2020. The defense
had previously requested an adjournment of sentencing to obtain a mitigation expert who was a
psychologist due to the issues raised by the Presentence Report and then to obtain a report. A
subsequent request for an adjournment was made based on the closure of MCC since February of
2020. Mr. Young’s quarantine and the destruction of his defense sentencing materials were not
conditions which could have been foreseen when the previous requests were made. The
Government takes no position as to this request for an adjournment of sentencing.



                                                    Respectfully submitted,

                                                            /s/

                                                    Calvin H. Scholar



                                                         The sentencing is adjourned to September 24,
cc:    United States Attorney for the                    2020, at 2:30 p.m. Defense submissions are
       Southern District of New York                     due by September 10, the government
                                                         submissions are due by September 17.

                                                         Dated: May 8, 2020




                                                                                               2
